- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 09, 2011 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
